
	
		III
		110th CONGRESS
		1st Session
		S. RES. 188
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Cardin (for himself,
			 Mr. Coleman, Mr. Biden, Mr.
			 Smith, and Mr. Bunning)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate in
		  support of the accession of Israel to the Convention on the Organisation for
		  Economic Co-operation and Development.
	
	
		Whereas Israel has met the membership criteria for the
			 Organisation for Economic Co-operation and Development (OECD), and has actively
			 sought membership in the body since 2000;
		Whereas, in May 2006, the OECD adopted in full the Report
			 by the Working Party on the Implications of Future Enlargement on OECD
			 Governance, stating that expanding membership is vital to the
			 organization;
		Whereas the OECD is expected to vote on enlargement and
			 consider new countries for membership at a ministerial meeting in May
			 2007;
		Whereas Israel is the most active nonmember country in the
			 OECD, is a member, observer, or ad hoc observer in 50 working bodies, is party
			 to various OECD declarations, and is already in compliance with multiple OECD
			 standards;
		Whereas Israel made significant economic reforms in recent
			 years that grew the private sector and streamlined the public sector, and the
			 Prime Minister of Israel, Ehud Olmert, stated that OECD membership would anchor
			 these reforms and allow additional reforms;
		Whereas membership in the OECD would strengthen the
			 position of Israel in the global economy, solidify Israel's transition from an
			 emerging market to an advanced economy, and encourage increased foreign
			 domestic investment in Israel;
		Whereas the inclusion of Israel in the OECD would
			 strengthen the OECD because of Israel's high living standard, liberal and
			 stable markets, and commitment to democratic values;
		Whereas Israel is a world leader in science and technology
			 and is home to the most high-technology start-up companies, scientific
			 publications, and research and development spending, per capita;
		Whereas, in 2006, the World Economic Forum ranked Israel
			 as the world's 15th most competitive economy;
		Whereas the accession of Israel to the Convention on the
			 OECD would benefit other OECD member countries because of Israel's leadership
			 in high-technology companies and research and development; and
		Whereas Israel is a strong ally of the United States and
			 supports the United States in international organizations more consistently
			 than any other country: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Israel shares the
			 commitment of the United States to, and the Organisation of Economic
			 Co-operation and Development (OECD) foundational principles of, good
			 government, free markets, and democratic values;
			(2)Israel meets the
			 OECD membership criteria, and is well deserving of membership;
			(3)it is in the
			 interest of the United States to strongly support the accession of Israel to
			 the Convention on the OECD; and
			(4)the United States
			 should strongly advocate for Israel’s accession to the Convention on the OECD
			 before and during the OECD ministerial meeting in May 2007 and use all
			 appropriate means to secure Israel's membership in the OECD.
			
